 


114 HR 1455 IH: Speeding Access to Already Approved Pharmaceuticals Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1455 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Stivers (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Food and Drug Administration to expedite review of pharmaceuticals that are approved for marketing in the European Union. 
 
 
1.Short titleThis Act may be cited as the Speeding Access to Already Approved Pharmaceuticals Act of 2015. 2.Expedited review of EU-approved pharmaceuticals (a)In generalSection 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended by adding at the end the following: 
 
(g)EU-Approved pharmaceuticals 
(1)Expedited reviewBeginning not later than 90 days after a new pharmaceutical is approved for marketing in the European Union, the Secretary shall, at the request of the sponsor of the pharmaceutical, facilitate the development and expedite the review of such new pharmaceutical under section 505 or 515 of this Act or section 351 of the Public Health Service Act, as appropriate. (2)DefinitionIn this subsection, the term pharmaceutical means a drug (including a biological product) or a device. . 
(b)Technical correctionSubsection (f) (relating to awareness efforts) of section 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is hereby moved so as to follow subsection (e) (relating to construction) of such section 506.  